IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

BRADLEY ELDER,
Plaintiff, Civil Action No. 2:19-cv-908
v. Hon. William S. Stickman IV
Hon. Maureen P. Kelly
JEFF HORNBERGER,
Defendant.

 

 

ORDER OF COURT

Bradley Elder (‘Plaintiff’), proceeding pro se, filed a civil rights Complaint in the above-
captioned matter (ECF No. 6), which failed to comply with the pleading requirements of Fed. R.
Civ. P. 8 and the standards set forth in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and
Ashcroft v. Iqbal, 556 U.S. 662 (2009). Magistrate Judge Maureen P. Kelly! issued an Order
directing Plaintiff to file an Amended Complaint (ECF No. 5) to cure the pleading deficiencies
no later than September 16, 2019, and he did not do so. Plaintiff was ordered to Show Cause as
to why his case should not be dismissed for failure to prosecute and/or obey Court orders or
because the Complaint failed to state a claim upon which relief could be granted. (ECF No. 8).
Plaintiff never filed a response by the October 23, 2019 deadline. On November 21, 2019,
Magistrate Judge Kelly issued her Report and Recommendation that Plaintiff's Complaint be
dismissed with prejudice for failure to prosecute due to his failure to file an Amended Complaint

as ordered and failure to file a response to the Order to Show Cause. (ECF No. 9). Plaintiff was

 

' The case was referred to Magistrate Judge Kelly in accordance with the Magistrate Judge’s Act,
28 U.S.C. § 636(b)(1), and LCvR 72.C€ and 72.D.

1
given until December 9, 2019, to file written objections to the Magistrate Judge Kelly’s Report
and Recommendation. No objections have been filed.

Upon the Court’s independent de novo review of the record, it ADOPTS Magistrate
Judge Kelly’s Report and Recommendation as the Opinion of the Court. IT IS HEREBY
ORDERED this AS day of December 2019, that Plaintiff's Complaint (ECF No. 6) is
DISMISSED WITH PREJUDICE for failure to prosecute.

IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of
Appellate Procedure, if any party wishes to appeal from this Order, as provided in Fed. R. App.
P. 3, anotice of appeal must be filed with the Clerk of Court, United States District Court, as 700

Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.

BY THE COURT:

Qh & MI

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 
